         Case1:17-cv-04427-PKC
         Case 1:17-cv-04427-PKC Document
                                Document63-1
                                         66 Filed
                                             Filed08/19/20
                                                   08/06/20 Page
                                                             Page1 1ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------x
Coastal Investment Partners, LLC


                 Plaintiff,
                                                          17   CV   4427 (PKC)
- against -
                                                            FIN ltt..
DSG Global, Inc.                                          B ~ JUDGMENT 75                  y'   D cf:' It// L 1

                 Defendant.

--------------------x
       This action having been commenced on June 13, 2017 by the filing of the Summons and

Complaint, and a copy of the Summons and Complaint having been served on June 26, 2017 by

personal service upon Kalee Young, an agent authorized to receive service of process for DSG, and

Defendant having appeared without objection to this Court's jurisdiction, and Defendant having

been Ordered to obtain counsel to represent it in these proceedings by August 4, 2020 or face a

motion to strike its answer and have a default judgment entered against it, and having failed to

obtain new counsel by such date, it is

       ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment

against defendant in the liquidated amount of$1,080,481.73.




Dated: ~~ w York
       r""if[/.!::.+-~~~+-~~q_,2020

                                                                         U.S.D.J.

                                                       This document was entered on the docket
                                                       on _ _ _ _ _ _ _ __
